                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PROMETHEUS DORSEY,                                Case No. 18-cv-03623-HSG
                                   8                    Plaintiff,                         ORDER DECLINING TO ADOPT
                                                                                           MAGISTRATE JUDGE'S REPORT
                                   9             v.                                        AND RECOMMENDATION AS MOOT
                                  10     TETRA TECH EC, INC., et al.,                      Re: Dkt. Nos. 19, 22
                                  11                    Defendants.

                                  12          The Court has reviewed Magistrate Judge Laporte’s Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Dismissal, as well as objections to the report. On October 29, 2018, at the same time as his
                                  14   objection to the report, Plaintiff Prometheus Dorsey filed a First Amended Complaint. Dkt. No.
                                  15   23 (“FAC”). The FAC does not present the deficiencies identified in Magistrate Judge Laporte’s
                                  16   Report and Recommendation, or any other obvious deficiencies under 28 U.S.C.A. §
                                  17   1915(e)(2)(B). The Court therefore declines to adopt Magistrate Judge Laporte’s Report and
                                  18   Recommendation as moot, and finds that Plaintiff has met the pleading requirements and that the
                                  19   amended complaint should be served on the Defendant.
                                  20          The complaint having been found to comply with 28 U.S.C. § 1915, it is ORDERED that
                                  21   the Clerk issue summons, and it is further ORDERED that the U.S. Marshal for the Northern
                                  22   District of California serve, without prepayment of fees, a copy of the complaint, any
                                  23   amendments, attachments, scheduling orders and other documents specified by the Clerk, and this
                                  24   order upon the defendant.
                                  25          IT IS SO ORDERED.
                                  26   Dated: 1/15/2019
                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
